Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3	Claim(s) 26-28, 34-39, 42, 43 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan  et al. (US 2008/0074132 A1).

    PNG
    media_image1.png
    902
    1291
    media_image1.png
    Greyscale

Regarding independent claim 26, Fan teaches a test probe of claim 26, further comprising 
a base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]);
a plurality of first beams (Fig. 1-6 Item 8 discloses the spring interconnect structures 8 in para [0024]), wherein a first end of individual ones of the first beams is coupled to a face of the base (Fig. 1-6 Item 5), and wherein individual ones of the first beams are angled in a first direction non-perpendicular to the face of the base (Fig. 1-6 Item 5); and
a plurality of second beams (Fig. 1-6 Item 11 discloses the spring interconnect structures 11 in para [0024]), wherein a first end of individual ones of the second beams (Fig. 1-6 Item 8 & 11) is coupled with a second end of individual ones of the first beams (Fig. 1-6 Item 8), and wherein individual ones of the second beams (Fig. 1-6 Item 11) are angled in a second direction non-perpendicular to the face of the base (Fig. 1-6 Item 5). 

Regarding independent claim 27, Fan teaches the test probe of claim 26, further comprising 
a substrate (Fig. 1-6 Item 9 discloses the interpose substrate 9 in para [0023]) positioned between the plurality of first beams (Fig. 1-6 Item 8) and the plurality of second beams (Fig. 1-6 Item 11), wherein the substrate (Fig. 1-6 Item 9) is coupled with the second end of individual ones of the first beams (Fig. 1-6 Item 8), and the substrate (Fig. 1-6 Item 9)  is further coupled with the first end of individual ones of the second beams(Fig. 1-6 Item 8 & 11).

Regarding independent claim 28, Fan teaches the test probe of claim 26, wherein the second end of individual ones of the second beams (Fig. 1-6 Item 11 discloses the spring interconnect structures 11 in para [0024]) are free to couple with an electronic device under test (DUT) (Fig. 1-6 Item 14 discloses the probe card assembly 1 can act as an interface between a tester (not shown) and a DUT 14 in para [0021]).


Regarding independent claim 34, Fan teaches a test probe comprising:
a base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]);
a plurality of first beams  (Fig. 1-6 Item 8 discloses the spring interconnect structures 8 in para [0024]) wherein a first end of individual ones of the first beams is coupled to a face of the base (Fig. 1-6 Item 5);
a plurality of second beams (Fig. 1-6 Item 11 discloses the spring interconnect structures 11 in para [0024]), and
a substrate (Fig. 1-6 Item 9 discloses the interpose substrate 9 in para [0023]),, wherein a first side of the substrate is coupled to a second end of individual ones of the first beams (Fig. 1-6 Item 8), and wherein a second side of the substrate, opposite the first side, is coupled to a first end of individual ones of the second beams (Fig. 1-6 Item 11).
Regarding independent claim 35, Fan teaches the test probe of claim 34, wherein individual ones of the first beams (Fig. 1-6 Item 8 discloses the spring interconnect structures 8 in para [0024]) are angled in a first direction non-perpendicular (Fig. 1-6 Item 8 beam is not straight line therefore nor perpendicular) to the face of the base (Fig. 1-6 Item 5), and wherein individual ones of the second beams (Fig. 1-6 Item 11 discloses the spring interconnect structures 11 in para [0024]), are angled in a second direction non-perpendicular (Fig. 1-6 Item 11 beam is not straight line therefore nor perpendicular) to the face of the base (Fig. 1-6 Item 5).
Regarding independent claim 36, Fan teaches the test probe of claim 34, wherein a second end of individual ones of the second beams (Fig. 1-6 Item 11 discloses the spring interconnect structures 11 in para [0024]) is free to couple with a device under test (DUT) (Fig. 1-6 Item 14 discloses the probe card assembly 1 can act as an interface between a tester (not shown) and a DUT 14 in para [0021]).
Regarding independent claim 37, Fan teaches the test probe of claim 34, wherein the first beams (Fig. 1-6 Item 8 discloses the spring interconnect structures 8 in para [0024]) are coupled with the base by a pivotable joint (Fig. 1-6 Item 97 discloses a probe joint 97 14 in para [0055]).
Regarding independent claim 38, Fan teaches the test probe of claim 34, wherein movement of the substrate (Fig. 1-6 Item 9 discloses the interpose substrate 9 in para [0023]) is constrained in a direction parallel (Fig. 1-6 Item 8 discloses the spring interconnect structures which moves in vertical direction \ in para [0024]) to the face of the base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]). 

Regarding independent claim 39, Fan teaches a method of manufacturing a test probe, the method comprising:
coupling a first end of individual ones of a plurality of first beams (Fig. 1-6 Item 8 discloses the spring interconnect structures 8 in para [0024]), to a face of a probe base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]);
coupling a first side of a substrate (Fig. 1-6 Item 9 discloses the interpose substrate 9 in para [0023])  to a second end of individual ones of the first beams (Fig. 1-6 Item 8 discloses the spring interconnect structures 8 in para [0024]),; and
coupling a first end of individual ones of a plurality of second beams (Fig. 1-6 Item 11 discloses the spring interconnect structures 11 in para [0024]) to a second side of the substrate (Fig. 1-6 Item 9), opposite the first side.

Regarding independent claim 42, Fan teaches the method of claim 39, wherein coupling the first plurality of beams to the probe base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]) includes coupling the first plurality of beams to the probe base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]) using pivotable couple (Fig. 1-6 Item 97 discloses a probe joint 97 in para [0055]).

Regarding independent claim 43, Fan teaches a electrical probe device comprising:
a body (Fig. 1-6 Item 2 discloses the interpose substrate 2 in para [0023]);
a mount  (Fig. 1-6 Item 2 discloses the probe substrate 2 can be held together by brackets 3 in para [0025]) to physically and communicatively couple the body (Fig. 1-6 Item 2 discloses the interpose substrate 2 in para [0023]);to an electrical test system;
a substrate (Fig. 1-6 Item 9 discloses the interpose substrate 9 in para [0023]),, coupled to the body (Fig. 1-6 Item 2 discloses the interpose substrate 2 in para [0023]);
a plurality of first beams (Fig. 1-6 Item 8 discloses the spring interconnect structures 8 in para [0024]),  wherein a first end of individual ones of the first beams is coupled to a first side of the substrate (Fig. 1-6 Item 9 discloses the interpose substrate 9 in para [0023]);
a plurality of second beams (Fig. 1-6 Item 11 discloses the spring interconnect structures 11 in para [0024]), wherein a first end of individual ones of the second beams is coupled to a second side of the substrate (Fig. 1-6 Item 9 discloses the interpose substrate 9 in para [0023]), opposite the first side; and
a base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]) wherein a face of the base is coupled to a second end of individual ones of the first beams (Fig. 1-6 Item 8 discloses the spring interconnect structures 8 in para [0024]), and wherein a second end of individual ones of the second beams (Fig. 1-6 Item 11 discloses the spring interconnect structures 11 in para [0024]) is free to contact an device under test (DUT) (Fig. 1-6 Item 14 discloses the probe card assembly 1 can act as an interface between a tester (not shown) and a DUT 14 in para [0021]).

Regarding independent claim 47 Fan teaches the probe device of claim 43, wherein movement of the substrate (Fig. 1-6 Item 9 discloses the wiring substrate 5 in para [0024]) is constrained in a direction parallel (Fig. 1-6 Item 8 discloses the spring interconnect structures which moves in vertical direction \ in para [0024]) to the first and second sides of the substrate (Fig. 1-6 Item 9 discloses the wiring substrate 5 in para [0024]).

Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5  Claims 29-30, 33, and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan  et al. (US 2008/0074132 A1) in view of Hsu Hao et al.al. (US 2016/0223590 A1).

Regarding independent claim 29, Fan teaches the test probe of claim 26.
Fan fails to teach wherein individual ones of the first beams extend from the base to a z-height of between 300 and 1000 micrometers.
Hsu teaches wherein individual ones of the first beams extend from the base to a z-height of between 300 and 1000 micrometers (Fig. 1 item 100 discloses the probe card with range from 40 micrometers to 400 micrometers in para [0022])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a mechanism capable of slightly moving as taught by Hsu in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.

Regarding independent claim 30, Fan teaches the test probe of claim 2., 
Fan fails to teach wherein individual ones of the second beams extend from the the base to a z-height of between 200 and 700 micrometers.
Hsu teaches wherein individual ones of the second beams extend from the the base to a z-height of between 200 and 700 micrometers. (Fig. 1 item 100 discloses the probe card with range from 40 micrometers to 400 micrometers in para [0022])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a mechanism capable of slightly moving as taught by Hsu in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.

Regarding independent claim 33, Fan teaches the test probe of claim 26.
Fan fails to teach wherein the second plurality of beams have a pitch of less than 40 micrometers.
Hsu teaches wherein the second plurality of beams have a pitch of less than 40 micrometers (Fig. 1 item 100 discloses the probe card with pitch range from 40 micrometers to 400 micrometers in para [0022])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a mechanism capable of slightly moving as taught by Hsu in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.

Regarding independent claim 48, Fan teaches the probe device of claim 43. 
Fan fails to teach wherein individual ones of the first beams extend from the first side of the substrate to a z-height of between 300 and 1000 micrometers.
Hsu teaches wherein individual ones of the first beams extend from the first side of the substrate to a z-height of between 300 and 1000 micrometers (Fig. 1 item 100 discloses the probe card with range from 40 micrometers to 400 micrometers in para [0022])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a mechanism capable of slightly moving as taught by Hsu in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.

Regarding independent claim 49, Fan teaches the probe device of claim 43. 
Fan fails to teach wherein individual ones of the second beams extend from the second side of the substrate to a z-height of between 200 and 700 micrometers.
Hsu teaches wherein individual ones of the second beams extend from the second side of the substrate to a z-height of between 200 and 700 micrometers. (Fig. 1 item 100 discloses the probe card with range from 40 micrometers to 400 micrometers in para [0022])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a mechanism capable of slightly moving as taught by Hsu in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.
Regarding independent claim 50, Fan teaches the test probe of claim 26. 
Fan fails to teach wherein the second plurality of beams have a pitch of less than 40 micrometers.
Hsu teaches wherein the second plurality of beams have a pitch of less than 40 micrometers. (Fig. 1 item 100 discloses the probe card with range from 40 micrometers to 400 micrometers in para [0022])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a mechanism capable of slightly moving as taught by Hsu in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.



6  Claims 31-32, 40-41, and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan  et al. (US 2008/0074132 A1) in view of Kanamaru et al. (US 6,774,654 B2).

    PNG
    media_image2.png
    853
    705
    media_image2.png
    Greyscale

Regarding independent claim 31, Fan teaches the test probe of claim 26.
Fan fails to teach wherein the first direction is opposite the second direction.
Kanamaru teaches wherein the first direction is opposite the second direction. (Fig. 1-2 discloses contact pin 15 and probe pins 6 are in different position or angle.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a mechanism capable of slightly moving as taught by Kanamaru in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.

Regarding independent claim 32, Fan teaches the test probe of claim 26.
Fan fails to teach wherein individual ones of the first or second beams are angled by between 20 and 45 degrees from perpendicular to the face of the base.
Kanamaru teaches wherein individual ones of the first or second beams are angled by between 20 and 45 degrees from perpendicular to the face of the base. (Fig. 1-7 discloses wherein each of said probes has an angle of 45 degrees or morein Col 10 Lines [0050-0060]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a mechanism capable of slightly moving as taught by Kanamaru in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.


Regarding independent claim 40, Fan teaches the method of claim 39.
Fan fails to teach wherein coupling the first beams to the probe base comprises coupling the first beams at an angle between 20 and 45 degrees from perpendicular to the face of the probe base.
Kanamaru teaches wherein the wherein coupling the first beams to the probe base comprises coupling the first beams at an angle between 20 and 45 degrees from perpendicular to the face of the probe base. (Fig. 1-7 discloses wherein each of said probes has an angle of 45 degrees or morein Col 10 Lines [0050-0060]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a mechanism capable of slightly moving as taught by Kanamaru in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.

Regarding independent claim 41, Fan teaches the method of claim 39. 
Fan fails to teach wherein coupling the first beams to the probe base comprises coupling the first beams at an angle between 20 and 45 degrees from perpendicular to the second side of the substrate.
Kanamaru teaches wherein coupling the first beams to the probe base comprises coupling the first beams at an angle between 20 and 45 degrees from perpendicular to the second side of the substrate. (Fig. 1-7 discloses wherein each of said probes has an angle of 45 degrees or morein Col 10 Lines [0050-0060]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a mechanism capable of slightly moving as taught by Kanamaru in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.

Regarding independent claim 44, Fan teaches the probe device of claim 43. 
Fan fails to teach wherein the first beams are coupled with the face at a first angle between 20 and 45 degrees from perpendicular to the face.
Kanamaru teaches wherein the first beams are coupled with the face at a first angle between 20 and 45 degrees from perpendicular to the face. (Fig. 1-7 discloses wherein each of said probes has an angle of 45 degrees or morein Col 10 Lines [0050-0060]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a mechanism capable of slightly moving as taught by Kanamaru in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.

Regarding independent claim 45, Fan teaches the probe device of claim 44. 
Fan fails to teach wherein the second beams are coupled with the substrate at a second angle between 20 and 45 degrees from perpendicular to the second side of the substrate.
Kanamaru teaches wherein the second beams are coupled with the substrate at a second angle between 20 and 45 degrees from perpendicular to the second side of the substrate. (Fig. 1-7 discloses wherein each of said probes has an angle of 45 degrees or morein Col 10 Lines [0050-0060]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a mechanism capable of slightly moving as taught by Kanamaru in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.



Allowable Subject Matter
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 46 the prior art or record taken alone or in combination fail to teach or suggest a probe device of claim 45,, wherein the first and second angles are in opposing directions.” in combination with all the other elements of claim 43.  

9	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868